Citation Nr: 1142231	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  09-24 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for vertigo, to include as secondary to service-connected tinnitus.  

2.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran had active military service from August 1957 to July 1959.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In October 2010, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

The Board also notes that the Veteran also perfected an appeal of the RO's denial of claims for residuals of crushed toes of the left foot and for posttraumatic stress disorder that were adjudicated in the November 2008 rating decision on appeal. Thereafter, in a November 2009 and a February 2010 rating decision, respectively, these claims for service connection were granted.  As this is considered a full grant of the benefit sought with regards to these issues, these matters are no longer before the Board.

The Board remanded these claims for additional development in December 2010.  Some development was accomplished.  The matter does not appear to have been readjudicated by the Agency of Original jurisdiction as there is no post remand rating action or supplemental statement of the case on file.  In view of the allowance of one issue and the necessary remand of the other, there is no prejudice to the appellant by the action taken below.

The issue of service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDING OF FACT

Based on the medical evidence of record, it is more likely than not that the Veteran's vertigo is related to acoustic trauma in active service. 


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, vertigo was incurred in service.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the appellant, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry. 

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).   

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran contends that he is entitled to service connection for his vertigo because it was due to noise exposure in service.  Alternatively, he alleges that he is entitled to service connection on a secondary basis for his vertigo because the disability is due to his service-connected tinnitus.

Service treatment records are negative for any complaints or treatment for any dizziness, nausea, or vertigo.  On separation examination in July 1959, the Veteran made no complaints regarding vertigo, and his nervous system was found to be within normal limits.  

On VA examination in August 2008, the Veteran complained of bouts of tinnitus and vertigo.  He reported being an aircraft handler during service and stated that part of his job had been to start up the jets and prop planes.  He maintained that he had driven a tractor which had an engine that was used to start the jets.  He indicated that he did not have the use of hearing protection for his work and that he sometimes worked as many as four straight hours on the flight deck.  He also reported being exposed to the noise of the five-inch guns on the ship.  The Veteran complained of having experienced approximately six attacks of vertigo during the year and that he had been having episodes of vertigo for about 40 to 50 years.  He stated that he had been prescribed medication for his vertigo.  

The Veteran testified before the Board at a Travel Board hearing in October 2010.  Testimony revealed, in pertinent part, that the Veteran had been assigned to the flight deck of the U.S.S. Forestville as a tractor operator during his period of service.  The Veteran testified that there had been no hearing protection available for him during service.  He reported that he spent consistent time on the flight deck during his two years of service and that he sometimes worked for up to 4 days straight without any breaks.  The Veteran also indicated that after service, he worked around machinery in a manufacturing department but wore hearing protection at this job.  He stated that he was first treated for vertigo many years ago after he was discharged from service.  He testified that he had been diagnosed with Meniere's syndrome and that his private physician had linked this disability to his tinnitus.  He reported that he experienced intermittent dizzy spells which were incapacitating and caused him to have nausea, pain, occasional vomiting, and an inability to stand up.  He stated that these episodes could last a couple days and that during the episodes, he had to lie flat on his back in the dark because he had sensitivity to light.    

At a March 2011 VA examination, the Veteran reported that his vertigo began about two years after his discharge from service.  He stated that he had suffered from vertigo for over 45 years.  He complained of episodes of dizziness that occurred when he was at rest or lying on his back and lasted for about 2 days.  He maintained that the symptoms were constant during the 2-day span and that he became bedridden thereafter.  He indicated that these episodes were alleviated when he lay still on his back in a dark room.  He also complained of milder episodes of vertigo where he only experienced imbalance.  He reported that there was no pattern to his vertigo episodes, as both the severity and occurrences were variable.  He stated that he did not experience any tinnitus during his episodes of vertigo.  He maintained that he worked on aircraft carriers during his service in the Navy and that he was exposed to aircraft noise.  He denied any hospitalization for his vertigo as well as any ear pain or discharge.  The examiner noted a December 2010 private medical record where the Veteran was diagnosed with Meniere's disease.  The Veteran reported that he was retired but that his ability to perform his daily activities was affected when the severe episodes of vertigo occurred, as he became bedridden for about 2 days.  Examination revealed intact auricles with no scaling, lesions, or tissue loss.  External auditory canals were clear bilaterally, and tympanic membranes were intact.  There was normal mobility noted on pneumatic otoscopy bilaterally.  The examiner diagnosed the Veteran with vertigo and disequilibrium and opined that it was at least as likely as not that the vertigo was related to his loud noise exposure in service with subsequent damage to the acoustic nerve.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board finds that the March 2011 medical opinion relating the Veteran's vertigo to his in-service acoustic trauma is probative and persuasive based on the physician's thorough and detailed examination of the Veteran, comprehensive review of the claims file, and consideration of the Veteran's lay statements in regards to his disabilities.  In addition, there are no contrary competent medical opinions of record.  Although the Board is not required to accept medical authority supporting a claim, VA must provide reasons for rejecting that evidence and, more importantly, must provide a medical basis other than its own unsubstantiated conclusions in support of a determination.  Jones v. Principi, 16 Vet. App. 219 (2002); Smith v. Brown, 8 Vet. App. 546 (1996); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, because the only medical opinion evidence supports the Veteran's claim, service connection for vertigo is warranted.  VA should not seek an additional medical opinion where favorable evidence in the record is unrefuted.  Mariano v. Principi, 17 Vet. App. 305 (2003).

Because the evidence shows that the Veteran's vertigo was at least as likely as not related to his period of service, the Board finds that service connection for vertigo is warranted.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for vertigo is granted.  


REMAND

Initially, as noted above, this issue was not readjudicated prior to the case being returned to the Board.  As set out below, additional opinion is needed prior to adjudication, and thereafter, the AMC/RO will have an opportunity to readjudicate the claim on the merits.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

The Veteran contends that his sleep apnea began during service when he had problems with snoring.  He was found to have mild obstructive sleep apnea in 1990 and underwent a Uvulo-Palato-Pharyngo-Plasty procedure to reduce snoring in October 1997.  In an April 2008 private medical record, the physician noted an impression of history of sleep apnea status post uvulopalatoplasty with snoring recurring about two to three years after the procedure.  During the October 2010 Travel Board hearing, the Veteran's representative asserted that there was a relationship between the carcinogens that the Veteran was exposed to in service and his sleep apnea.  

In December 2010, the Board remanded the claim for a VA examination to determine whether it was as likely as not that any diagnosed sleep apnea was due to exposure to carcinogens in service or was otherwise related to service.  On VA examination in January 2011, the examiner diagnosed the Veteran with obstructive sleep apnea, status post uvuloplasty, and opined that it was less likely as not that the sleep apnea was caused by or a result of the Veteran's service.  She explained that she could find nothing in the medical literature that confirmed that sleep apnea was caused by exposure to Agent Orange or any other carcinogens.  She also noted that her opinion was based upon review of the claims file, a history and physical examination of the Veteran, review of the electronic progress notes, and medical literature.  Although the examiner provided an opinion as to whether the Veteran's sleep apnea was due to exposure to carcinogens in service, she did not opine as to whether the Veteran's sleep apnea was otherwise related to his period of active service.  Additionally, in rendering her opinion, it does not appear that the examiner considered the lay statements of the Veteran regarding how his snoring had started in service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  The lack of an opinion regarding whether the Veteran's sleep apnea was related to service other than exposure to carcinogens renders the January 2011 VA examination inadequate because of the failure to provide the complete opinion requested in the previous Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As it remains unclear to the Board whether the Veteran's sleep apnea is related to his period of active service, the Board finds that a remand for an addendum opinion, preferably from the same VA examiner who examined the Veteran in January 2011, is necessary in order to fairly decide the merits of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the VA examiner who examined the Veteran in January 2011 to review the Veteran's claims file and render an addendum opinion.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current sleep apnea is related to the Veteran's service, other than any exposure to carcinogens.  If the January 2011 VA examiner is not available, schedule the Veteran for an examination to ascertain whether any current sleep apnea is related to his period of active service.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current sleep apnea is etiologically related to any incidents of the Veteran's period of active service, including the Veteran's reports of the snoring that began while in service.  The examiner should consider the Veteran's statements regarding his symptoms in service.  Dalton v. Nicholson, 21 Vet. App. 23.  If necessary, the examiner should reconcile the opinion with the other medical opinions of record.  The rationale for any opinions expressed should be provided.  The examiner should review the claims folder and the examination report should note that review.  

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case that includes consideration of all evidence received since the April 2010 supplemental statement of the case, and allow the appropriate time for response.  Then, return the case to the Board.  
   
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


